Citation Nr: 1045684	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-16 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1971. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the RO in Chicago, 
Illinois, which, in pertinent part, denied service connection for 
a bilateral hearing loss disability and tinnitus.

In September 2009, the Veteran testified at a Board hearing 
before the undersigned.  A transcript of the hearing has been 
associated with the claims file.
 
The Board remanded these claims in March 2010 for further 
development.  They now return for appellate review. 


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability was caused by 
acoustic trauma sustained in active service.    

2.  The Veteran's tinnitus was caused by acoustic trauma 
sustained in active service.   


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2010).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claims of entitlement to service connection for a 
bilateral hearing loss disability and tinnitus have been granted, 
as discussed below.  As such, the Board finds that any error 
related to the VCAA on these claims is moot.  See 38 U.S.C. 
§§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2010); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  


II. Service Connection

The Veteran contends that he is entitled to service connection 
for a bilateral hearing loss disability and tinnitus resulting 
from acoustic trauma in service.  For the reasons that follow, 
the Board concludes that service connection is warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  Id.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Additionally, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service after 
December 31, 1946, service connection for organic diseases of the 
nervous system, including sensorineural hearing loss, may be 
established on a presumptive basis by showing that the disease 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307; 
3.309(a).  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 C.F.R. §§ 3.307(d). 

In order to establish service connection for the claimed disorder 
on a direct basis, there must be competent evidence of (1) a 
current disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether 
these elements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Under the first Hickson element, the Veteran must show that he 
has a current disability.  With respect to hearing loss, impaired 
hearing will be considered to be a disability under the laws 
administered by VA when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2010).  The Court has held that the threshold for normal hearing 
is from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993).  The auditory thresholds set forth in 
38 C.F.R. § 3.385 establish when hearing loss is severe enough to 
be service connected.  Id. at 159.

The Board finds that the Veteran has a current bilateral hearing 
loss disability.  In this regard, the June 2010 VA audiological 
examination reflects that the Veteran had puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
30
55
60
LEFT
60
50
50
70
70

The Veteran's speech recognition scores, based on the Maryland 
CNC Word List, were 68 percent for the right ear and 40 percent 
for the left ear.  The Veteran's puretone thresholds and speech 
recognition scores demonstrate that the Veteran has a current 
hearing loss disability in both ears.  See 38 C.F.R. § 3.385.

With respect to tinnitus, the Board notes that this disability is 
defined as "a noise in the ears, such as ringing, buzzing, 
roaring, or clicking.  It is usually subjective in type."  
Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  
Because tinnitus is subjective, its existence is generally 
determined by whether or not the veteran claims to experience it.  
Thus, for VA purposes, tinnitus is a disorder with symptoms that 
can be identified through lay observation alone.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  In evidence of record shows 
that the Veteran reported constant bilateral ringing in his ears 
in the April 2007 and June 2010 VA examination reports.  Thus, 
the Board finds that the presence of tinnitus has been 
established.  

Under the second Hickson element, the evidence must show in-
service incurrence of a disease or injury.  Where a veteran is 
seeking service connection for any disability, due consideration 
shall be given to the places, types, and circumstances of such 
veteran's service as shown by the veteran's service record, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent medical 
and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  When an 
injury is incurred in combat, satisfactory lay or other evidence 
will be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official record 
of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  While service connection for a combat-related 
injury may be based on lay statements alone, the competent and 
credible evidence must still show a current disability and a 
nexus to service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009); Huston v. Principi, 18 Vet. App. 395, 402 (2004); 
Clyburn v. West, 12 Vet. App. 296, 303 (1999); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).  

The Veteran contends that he sustained acoustic trauma while 
serving in Vietnam when he was involved in a rocket and mortar 
attack at Fire Base Rifle.  In his August 2007 notice of 
disagreement (NOD), the Veteran stated that a barrage of rockets 
and mortars landed near him and that he "caught the full impact 
of the explosion" on his left side.  He stated that at that 
moment he was screaming in pain because of the explosion and 
could not hear anything for days.  The Veteran states that he has 
had hearing loss and ringing in his ears, as well as pounding and 
pulsating sounds ever since then.  The Veteran's essential 
argument is that his current hearing loss disability and tinnitus 
were caused by the acoustic trauma sustained in this mortar 
attack.

Here, a Commander's Situation Report is in the file which 
reflects that a mortar and rocket attack did occur at Fire Base 
Rifle on February 11, 1970.  The Situation Report also reflects 
that the 502nd Infantry Regiment, a component of the 101st 
Airborne Division, was stationed at Fire Base Rifle when the 
attack occurred.  The Veteran's service treatment records confirm 
that he was serving in the 101st Airborne Division during the 
period of the attack.  The Veteran has also submitted photos of a 
base apparently taken soon after an attack and has stated that 
these photos are of Fire Base Rifle the morning after the attack.  
The Board finds that this evidence is sufficient to establish 
that the Veteran was present when this attack occurred and that 
he was exposed to extremely loud noise from the explosions of 
mortars and rockets.  

Because the Veteran's account of experiencing hearing loss and 
tinnitus in service is based on a confirmed combat-related 
injury, namely acoustic trauma, and is consistent with the 
circumstances of being involved in a mortar and rocket attack, 
the Board finds that the Veteran's statements are sufficient in 
themselves to establish that he was exposed to acoustic trauma 
and experienced hearing loss and tinnitus in service.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, there must 
still be competent and credible evidence showing that the 
Veteran's current hearing loss disability and tinnitus are 
related to his in-service acoustic trauma.  See Davidson, supra.

The Veteran's service treatment records are negative for 
diagnoses, treatment, or complaints of hearing loss or other 
hearing problems.  The Veteran's August 1968 entrance examination 
reflects an audiogram showing puretone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
-10
/
0
LEFT
10
-5
-10
/
0

Puretone thresholds at 3000 Hertz and the results of a speech 
recognition test were not recorded.  This examination shows that 
the Veteran's hearing was normal at entrance.  See Hensley, 5 
Vet. App. at 157

A service treatment record dated February 16, 1970, five days 
after the February 11, 1970 rocket and mortar attack on Fire Base 
Rifle, reflects that the Veteran complained of a sore throat, 
chest congestion, a headache, fatigue, and a cough.  There is no 
indication in this record that the Veteran mentioned any problems 
with his ears.  An inspection of the Veteran's ears did not show 
any abnormalities.  The Veteran was diagnosed with a cold.  
Subsequent treatment records are also negative for diagnoses, 
treatment, or complaints of hearing problems. 

The Veteran's June 1971 separation examination report indicates 
that his hearing was found to be normal at that time.  An 
audiogram in this examination report shows puretone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
/
0
LEFT
0
0
0
/
0

Puretone thresholds at 3000 Hertz and the results of a speech 
recognition test were not recorded.  This audiogram reflects that 
the Veteran's hearing was normal at separation.  Hensley, 5 Vet. 
App. at 157.  In the June 1971 report of medical history, the 
Veteran denied a history of ear trouble, running ears, or hearing 
loss.  

Nevertheless, the fact that the Veteran's hearing was within 
normal limits at separation, as shown by audiometric testing in 
the separation examination report, does not preclude service 
connection for a current hearing loss disability and tinnitus.  
See Hensley, 5 Vet. App. at 159.  A nexus between the Veteran's 
bilateral hearing loss and tinnitus and his in-service noise 
exposure may still be established based on all the evidence of 
record, including evidence showing a continuity of 
symptomatology.  See id; see also 38 C.F.R. § 3.303(d).  

The Veteran has stated that he experienced hearing loss and 
tinnitus soon after separation.  In the Veteran's August 2007 
NOD, he stated that in 1977 he was treated by an audiologist in 
1977 because of pain and ringing in his ears.  The audiologist 
told the Veteran that he had hearing loss and nerve damage.  The 
Veteran stated that he remembered this visit well because he 
learned at the doctor's office that Elvis Presley had just died.  
The Board takes judicial notice of the fact that Elvis Presley 
died in August 1977.  See http://www.elvis.com/about-the-
king/biography_.aspx.  In a December 2007 statement, the Veteran 
stated that he went to the audiologist in August 1976.  According 
to the Veteran, the audiologist told him that he had nerve damage 
and asked him whether he had been near any explosions or loud 
sounds.  At the September 2009 Board hearing, the Veteran gave a 
similar account but stated that he was treated around 1972 or 
1973 rather than in 1976 or 1977 as he had previously stated.  
The Veteran identified the doctor as J.D.  The Board that the RO 
was unable to obtain records from Dr. J.D.'s office because this 
physician had passed away.  While the Veteran has variously 
stated that the date of his earliest treatment for hearing 
problems was 1977, 1976, 1973, and 1972, the Board finds it 
credible that the Veteran did obtain treatment for hearing loss 
in the 1970's and that most likely this occurred around 1977 
given the fact that the Veteran remembered that Elvis Presley 
died on the date that he sought medical attention. 

The earliest documented evidence of the Veteran's bilateral 
hearing loss disability is an April 1986 VA examination report.  
The examination report reflects an audiogram showing puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
45
LEFT
25
25
10
25
45

This audiogram shows that the Veteran had a bilateral hearing 
loss disability at this time.  See 38 C.F.R. § 3.385.  The 
examiner diagnosed the Veteran with bilateral moderate high 
frequency sensorineural hearing loss.  The Veteran also reported 
ringing in his ears.  Moreover, the Veteran reported failing a 
hearing test and consequently losing a job as early as 1982.  

In an April 2007 VA examination report addressing possible ear 
disease in connection with a different claim, the Veteran stated 
that his hearing loss and tinnitus began when his base came under 
attack while serving in Vietnam.  He stated that for two days 
thereafter he had total loss of hearing which eventually returned 
to normal.  The Veteran stated that shortly after discharge he 
began to notice a decrease in hearing acuity bilaterally as well 
as bilateral tinnitus which was more prominent in the left ear 
than the right ear.  The examiner noted that the Veteran's left 
ear was the one that was directly exposed to the explosion.  The 
Veteran stated that his hearing gradually worsened over the 
years.  He also reported a continuous sensation of a gurgling or 
pulsating feeling in the ears.  An examination of the Veteran's 
ears revealed clear external canals.  His tympanic membranes 
appeared to be normal bilaterally.  The examiner concluded that 
the Veteran's hearing loss and tinnitus were more likely than not 
related to noise exposure in the military "pending audiometric 
confirmation."

In an April 2007 VA audiological examination report, the Veteran 
reported a bilateral progressive hearing loss, worse in his left 
ear, which began just after leaving military service.  He also 
stated that he experienced a constant bilateral ringing in his 
ears since 1973.  He denied any other history of noise exposure.  
After reviewing the claims file and examining the Veteran, the 
examiner concluded that because of "the lack of proximity 
between the dates [of the Veteran's period of service] and the 
date of this evaluation," the Veteran's complaints of hearing 
loss and tinnitus were not at least as likely as not related to 
his active service.  

As discussed in the Board's March 2010 remand of these claims, 
the Board cannot give any weight to this opinion.  See Hayes v. 
Brown, 5 Vet App 60 (1993) (VA is not bound to accept any opinion 
from a VA examiner, private physician, or other source concerning 
the merits of a claim).  The examiner did not explain what the 
lack of proximity in dates of the Veteran's separation from 
service and the date of this examination report had to do with 
whether the Veteran's hearing loss and tinnitus were related to 
service.  Moreover, if the examiner meant that the presence of 
hearing loss and tinnitus had not been established until the date 
of this examination report, this opinion is based on an 
inaccurate factual premise.  As discussed above, the evidence 
shows that the Veteran had a bilateral hearing loss disability 
and tinnitus as early as 1986.  Thus, this opinion has no 
probative value and will not be considered in evaluating the 
Veteran's claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008) (holding that the probative value of a medical 
opinion comes from its reasoning, and therefore neither a VA 
medical examination report nor a private medical opinion is 
entitled to any weight if it contains only data and conclusions); 
Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that a 
physician's opinion based on an inaccurate factual premise has no 
probative value).  

An August 2009 private treatment record reflects a diagnosis of 
noise-induced hearing loss.  The treating physician who authored 
this record also provided an August 2009 letter, dated the same 
day, which states that the Veteran had documented hearing loss 
since the 1970's when he served in Vietnam which continued to the 
present day.  

In the June 2010 VA examination report, the Veteran described his 
symptomatology to the VA examiner, who also reviewed and made 
reference to previous VA examinations.  After reviewing the 
claims file and examining the Veteran, the examiner stated that 
because the Veteran's service treatment records showed that his 
hearing was normal at entrance and separation, and there was no 
documented evidence of hearing loss until fifteen years after 
service, the examiner could not form an opinion with regard to 
whether the Veteran's hearing loss and tinnitus were related to 
service without resorting to mere speculation.  The Board will 
not accord the examiner's stated inability to render an opinion 
without resorting to speculation any weight either in favor of or 
against the Veteran's claim.  See Fagan v. Shinseki, 573 F.3d 
1282 (Fed. Cir. 2009) (holding that the Court did not err as a 
matter of law when it treated as "non-evidence" an examiner's 
statement that recites the inability to come to an opinion); 
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (holding that where 
a physician is unable to provide a definite causal connection, 
the opinion on that issue constitutes "what may be characterized 
as non- evidence" that has no probative value), overruled on 
other grounds, Robinson v. Mansfield, 21 Vet. App. 545, 550-51 
(2008).  Moreover, the Board notes that while the Veteran did not 
have documented hearing loss until 1986, the Board finds it 
credible that the Veteran received treatment for hearing loss as 
early as 1977. 

In carefully reviewing the record, the Board finds that the 
evidence is at least in equipoise with respect to whether the 
Veteran's tinnitus and bilateral hearing loss disability were 
incurred in active service.  As discussed above, the Board finds 
it credible based on the combat-related nature of the Veteran's 
acoustic trauma (which has been corroborated by official 
department records) that the Veteran experienced hearing loss and 
tinnitus in service when he was involved in a mortar and rocket 
attack.  Moreover, the Board finds the Veteran's statements that 
he experienced hearing loss and tinnitus ever since discharge to 
be credible.  In this regard, the Veteran sought treatment for 
hearing problems as early as 1977, only about six years after his 
discharge in August 1971.  By April 1986, the Veteran had a 
documented hearing loss disability in both ears.  The Board also 
notes that the Veteran's hearing loss has consistently been shown 
to be worse in the left ear than the right ear, which is in 
keeping with the Veteran's statement that his left side was 
directly exposed to the explosion causing his acoustic trauma.  
Moreover, the August 2009 private treatment record reflects that 
the Veteran's hearing loss was noise-induced and the Veteran has 
denied a history of post-service noise exposure.  The evidence of 
record reflects that the Veteran's only significant noise 
exposure occurred in service.  Finally, the Board notes that 
based on the Veteran's reported history in the April 2007 VA ear 
disease examination, which the Board finds to be credible, as 
discussed above, the examiner found that it was more likely than 
not that the Veteran's bilateral hearing loss disability and 
tinnitus were related to in-service noise exposure.  

Accordingly, the Board finds that the evidence is at least in 
equipoise with respect to the claims at hand.  Consequently, the 
benefit-of-the-doubt rule applies, and service connection for a 
bilateral hearing loss disability and tinnitus is granted.  See 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 



ORDER

Entitlement to service connection for a bilateral hearing loss 
disability is granted.

Entitlement to service connection for tinnitus is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


